Citation Nr: 0839865	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has been manifested by 
anxiety; flattened, restricted or constricted affect; anxious 
and depressed mood; intrusive memories; nightmares; sleep 
disturbance; social isolation; exaggerated startle response; 
hypervigilance; suicidal and homicidal ideation without plan 
or intent; irritability; mild memory impairment; and impaired 
concentration.  The evidence also showed that the veteran has 
been fully oriented with normal speech, goal-directed thought 
process, and no evidence of obsessive or ritualistic 
behaviors, spatial disorientation, or neglect of personal 
hygiene.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased initial evaluation for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an August 
2008 supplemental statement of the case, November 2005 and 
April 2008 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also requested that the veteran provide 
any evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  

The duty to assist the veteran has also been satisfied in 
this case.  The veteran's service medical records, VA medical 
treatment records, identified private medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

In a January 2006 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 50 percent, effective September 8, 2005.  The 
veteran subsequently filed a timely appeal of this decision 
seeking a higher initial disability rating.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 reveals serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 46-47.  

An August 2005 private treatment record reflects the 
veteran's complaints of severe insomnia, flashbacks, anxiety, 
irritability, depression, periodic suicidal thoughts, and 
avoidance behavior.  The veteran reported difficulty working 
in his job as a scuba diving teacher because he frequently 
became upset.  Mental status examination revealed the veteran 
was cooperative with an anxious and depressed affect and 
minimal communication.  The veteran noted trouble coping with 
the stress of other people.  He had definite impairment of 
concentration and attention span.  His intelligence was 
average.  The diagnosis was chronic moderate PTSD.  The 
physician estimated the veteran was 50 percent disabled and 
found that the veteran was socially and occupationally 
impaired, was only able to work with great difficulty, was 
unable to maintain or establish relationships with people, 
needed ongoing counseling and medication, and had a poor 
prognosis.

Private medical treatment records from September 2005 to 
November 2005 reveal that the veteran underwent therapy for 
his PTSD.  A September 2005 treatment record notes that the 
veteran was anxious and uncomfortable and that he complained 
of sleep disturbance and nightmares.  The veteran noted that 
once he woke up choking his wife.  He stated that he fought 
in his sleep, had night sweats, daily intrusive thoughts, and 
avoided things that reminded him of the war.  He reported 
irritability, anger outbursts, overreaction to things, and 
road rage.  He stated that he had been fired from jobs and 
that he had left jobs due to anger.  He started working for 
himself, and had several people walk off of the job due to 
his anger.  He isolated himself and preferred to be alone.  
The veteran also noted hypervigilance and exaggerated startle 
response.  Mental status examination revealed the veteran was 
alert, fully oriented, and anxious.  His speech was 
appropriate, his intelligence was above average, and he had 
no delusions, disorganized thinking, or hallucinations.  He 
noted an excessive appetite, a low sex drive, and low energy.  
He also reported suicidal and homicidal thoughts without 
ideation.  He indicated that he was married with no children, 
and that he owned a diving store.  The diagnosis was chronic 
PTSD.  

October 2005 treatment records note the veteran's complaints 
of sleep problems, nightmares, intrusive thoughts, 
hypervigilance, exaggerated startle response, anxiety, 
discomfort around people, panic which turns to anger, and 
difficulty thinking, concentrating, and remembering.  The 
veteran noted that he was distant and estranged from people 
and family, and that he was isolated and did not socialize.  
The diagnosis was chronic PTSD.  The physician concluded that 
the veteran's PTSD causes serious impairment in familial, 
social, and industrial functioning and serious impairment in 
mood, thinking, and judgment.

A December 2005 private evaluation notes the veteran's 
complaints of insomnia, anger outbursts, difficulty 
concentrating, nightmares, seeing things, intrusive thoughts, 
persistent recurring dreams, flashbacks, avoidance of trauma-
related stimuli, persistent feeling of detachment and 
estrangement from others, increased arousal, persistent 
irritability, exaggerated startle response, and persistent 
hypervigilance.  The veteran reported that he was self-
employed and owned a diving company.  He also noted that he 
had a good relationship with his siblings, that he was 
married, and that he stayed home all of the time.  Mental 
status examination revealed the veteran was alert and fully 
oriented, with a flattened affect and abnormal mood.  His 
speech was within normal limits.  He reported panic attacks 
once per month and denied delusions.  He noted occasional 
hallucinations of bugs, lights, people walking, and hearing 
big loud noises.  The physician reported that the veteran had 
no obsessional rituals.  His thought process was appropriate, 
and his judgment was not impaired.  The veteran's abstract 
thinking was normal, and his memory was mildly impaired, such 
as forgetting names, directions, and recent events.  The 
veteran noted passive thoughts of death at times, and he 
denied homicidal ideation.  The diagnosis was PTSD, and a GAF 
score of 50 was assigned.  The physician reported that the 
veteran occasionally had some interference in performing 
activities of daily living and that he had difficulty 
establishing and maintaining effective work and social 
relationships.  He had no difficulty understanding commands, 
and he was not a threat to himself or others.

A March 2006 private treatment record notes that the veteran 
reported that his symptoms were increasing in severity.  The 
report indicates that the veteran was becoming more depressed 
with frequent suicidal ideation, increasing periods of 
unprovoked irritability, avoiding people more.  He noted that 
he was frequently walking off the job because he was getting 
so upset, and that he has been unable to cope with even a 
minimal amount of stress.  His concentration and attention 
span were greatly impaired.  The private physician concluded 
that, "[d]ue to this deterioration and especially his 
suicidal thoughts, I feel that [the veteran] is at least 70% 
disabled at this time.  His prognosis is extremely poor."

VA treatment records from March 2006 to July 2008 reveal the 
veteran's complaints of and treatment for PTSD.  In May 2006, 
the veteran complained of depression, anxiety, suicidal 
thoughts, low energy, anger, irritability, panic attacks, 
poor sleep, and nightmares a few times per month.  He 
reported that he did not get along with his brother anymore, 
and that he was married to his wife of 29 years.  He lived 
with his wife and his mother-in-law.  He also indicated that 
he ran his own business of teaching scuba diving and selling 
equipment, which he began doing in 1982.  He reported that he 
did not attend church, and that his hobbies included his 
business, martial arts, weight lifting, swimming, and 
running.  He also noted that there were people that he could 
call that would do anything for him, and vice versa, but that 
he did not see them often.  Mental status examination 
revealed the veteran was alert and fully oriented, with an 
euthymic mood and congruent affect.  His speech was within 
normal limits.  He described his mood as reserved and stable.  
The veteran's thought process was intact and no delusions, 
hallucinations, or illusions were noted.  The veteran's 
memory was intact, and intelligence was above average, with 
good abstraction.  The veteran reported suicidal and 
homicidal ideation without plan or intent.  He noted that he 
would not commit suicide because he was not a quitter.  The 
diagnosis was PTSD, and a GAF score of 70 was assigned.  

VA treatment records from April 2008 reveal the veteran's 
complaints of depression, sleep disturbance, irritability, 
suicidal thoughts, low energy, low motivation, and low 
concentration.  He reported that he was easily distracted and 
got frustrated easily.  His memory was good, and he denied 
hopelessness and worthlessness.  He denied audio and visual 
hallucinations and paranoia, but reported increased appetite 
and anxiety.  He noted that he avoided crowds and did not 
like to go to parties or interact with others.  Mental status 
examinations revealed the veteran was alert and fully 
oriented, with guarded speech which had normal rate and 
volume.  His mood was "okay," and his affect was somewhat 
irritable and restricted.  He denied suicidal and homicidal 
ideation, and his insight was limited based on the 
psychological defense of suppression of emotion.  He was 
mildly depressed, and his thoughts were organized.  His 
thought process was logical and goal-directed, and his 
insight and judgment were intact.  The diagnoses were PTSD 
and depressive disorder, not otherwise specified.  A GAF 
score of 56 was assigned.  Testing showed the veteran was 
symptomatic for PTSD.  In addition, a Primary Care PTSD 
screen was positive for PTSD.  Further, the veteran scored a 
33 on the Beck Anxiety Inventory, indicating moderate 
anxiety, and scored a 25 on the Patient Health Questionnaire 
(PHQ-9) for depression, indicating severe depression.  

A May 2008 VA treatment record revealed the veteran's 
complaints of difficulty sleeping, depression, social 
isolation, panic attacks, and sleep disturbance.  The veteran 
noted that he kicked and punched his wife in his sleep, that 
his last panic attack was one month prior, and that he did 
not have a good relationship with his brother.  He also 
indicated that he lived with is wife and his mother-in-law, 
and that he was not involved in any social activities.  
Mental status examination revealed the veteran was alert and 
fully oriented, with normal speech.  His mood was pleasant 
and cooperative, and his affect was appropriate.  His thought 
process was organized and appropriate and there was no 
evidence of any hallucinations or delusions.  The veteran's 
memory was intact, and his intelligence was above average.  
There were periodic suicidal thoughts, but no plan or intent.  
The veteran denied homicidal ideation.  The diagnosis was 
PTSD, and a GAF score of 65 was assigned.  

Another treatment note from May 2008 notes the veteran's 
complaints of an irritable mood.  The veteran was alert and 
fully oriented, his speech was minimal, and his mood and 
affect were irritable.  His thoughts were organized, and he 
denied suicidal ideation.  Insight and judgment were intact.  
The diagnoses were PTSD and depressive disorder, not 
otherwise specified.  A GAF score of 56 was assigned.  In a 
third treatment report from May 2008, the veteran complained 
of increased anger and insomnia, and increased irritability 
with customers.  He also reported rigid thinking, marital 
discord, insomnia, nightmares once per week, anxiety, 
depression, anhedonia, low energy, poor concentration, panic 
episodes once per month, and suicidal ideation without plan 
or intent.  Mental status examination revealed the veteran 
was alert and fully oriented, with good eye contact.  He was 
goal-directed and cooperative.  His affect was somewhat flat 
and non-labile, and there was no tearfulness.  The veteran 
stated he had fleeting suicidal ideation, without plan or 
intent.  There was no evidence of a formal thought disorder, 
psychosis, or paranoia.  The veteran denied homicidal 
ideation.  The diagnosis was PTSD, and a GAF score of 65 was 
assigned.  A July 2008 VA treatment record notes the 
veteran's complaints of anger.  The veteran reported that he 
stopped taking all of his mental health medications.  The 
diagnosis was PTSD, and a GAF score of 65 was assigned.

In July 2008, the veteran underwent a VA PTSD examination.  
The report notes his complaints of social isolation, sleep 
impairment, nightmares, night sweats, panic attacks once per 
week, road rage, suicidal thoughts, homicidal thoughts, 
irritability, anger outbursts, intrusive thoughts, 
flashbacks, avoidance of trauma-related stimuli, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  He noted that his marital 
relationship was "up and down" and that his wife was his 
only friend.  He reported that his leisure activities include 
diving and magic.  Mental status examination revealed the 
veteran's psychomotor activity was fatigued and tense, his 
speech was hesitant, and his attitude was hostile and 
suspicious.  His affect was constricted, and his mood was 
anxious, agitated, elated, and depressed.  He was easily 
distracted, but alert and fully oriented.  His thought 
process revealed a paucity of ideas, and his thought content 
was unremarkable with suicidal and homicidal ideation.  There 
were no delusions, but the veteran was suspicious of others.  
Judgment and insight were good, and intelligence was average.  
There was no obsessive or ritualistic behavior, and impulse 
control was fair.  Some inappropriate behavior was noted, 
including yelling at others.  The veteran was able to 
maintain minimum personal hygiene and had no problem with the 
activities of daily living.  The veteran's memory was intact.  
He had a restricted range of affect, and a sense of 
foreshortened future.  The VA examiner noted that the 
veteran's PTSD symptoms were severe, and that he scored a 17 
on the Beck Anxiety Index, indicating mild to moderate 
anxiety.  The VA examiner diagnosed chronic PTSD and 
depression secondary to PTSD.  A GAF score of 55 was 
assigned.  The VA examiner concluded that the veteran had 
work deficits, was socially isolated, and that his PTSD had a 
direct impact on his level of functioning.  However, the VA 
examiner found that the veteran did not have total 
occupational and social impairment due to PTSD.  The VA 
examiner further concluded that the veteran's PTSD resulted 
in deficiencies in family relations, work, and mood, but not 
in judgment or thinking.  There was reduced reliability at 
work and in social relationships, as the veteran had 
concentration and attention problems and he had difficulty 
establishing and maintaining effective work and social 
relationships.

At a February 2008 Board hearing, the veteran testified that 
he had difficulty sleeping, nightmares more than once a week, 
and that he hit and kicked his wife in his sleep.  He also 
noted that his symptoms include depression, hypervigilance, 
suicidal thoughts without plan or intent, feelings of 
hopelessness, panic attacks at night, and social isolation.  
He reported that he had worked at a scuba diving store for 
the past 25 years, and that it had become increasingly 
difficult for him to deal with people.  He noted that he had 
anger outbursts at clients and coworkers.  He also reported 
that he did not have any close friends, that he did not go 
out, and that he did not like to be around crowds.  In 
addition, the veteran stated that he loved his wife of 30 
years, but that sometimes he had difficulty communicating 
with her.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Accordingly, based 
on the analysis of the evidence as outlined below, the Board 
finds that the evidence does not support an initial 
disability rating in excess of 50 percent for the veteran's 
service-connected PTSD.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Carpenter, 8 Vet. App. at 242.  The veteran's GAF score of 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The veteran's 
GAF scores of 55 and 56 reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The veteran's GAF scores of 65 and 70 reveal some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV at 46-47.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The veteran reported depression, anxiety, sleep disturbance, 
irritability, exaggerated startle response, social isolation, 
nightmares, intrusive memories, hypervigilance, panic attacks 
approximately once per week, concentration difficulties, 
night sweats, low energy, and flashbacks.  He also reported 
avoidance of trauma-related stimuli, anger outbursts, road 
rage, detachment and estrangement from others, night sweats, 
sense of foreshortened future, diminished interest in 
significant activities, anhedonia, and suicidal and homicidal 
ideation without plan or intent.  The medical evidence shows 
that the veteran was cooperative; alert and fully oriented; 
had no impairment of thought process or communication; had 
normal speech; good hygiene; no obsessive or ritualistic 
behavior; above average intelligence; and intact judgment.  
The medical evidence also shows that the veteran was 
depressed, agitated, and anxious; had a flattened, 
constricted, restricted, or irritable affect; had mild memory 
impairment (names, directions, and recent events); limited 
insight; concentration impairment; and suicidal and homicidal 
ideation without plan or intent.  The veteran once reported 
having occasional hallucinations.  The veteran works full-
time at his diving store where he sells diving equipment and 
teaches diving lessons.  He reported difficulty dealing with 
others at work and significant social isolation.  The medical 
evidence also shows that the veteran was socially and 
occupationally impaired and that he had difficulty 
establishing and maintaining effective work and social 
relationships.

With consideration of the entire record, the Board finds that 
the evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating of 70 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
there is evidence that the veteran has had suicidal and 
homicidal ideation, impaired impulse control, and difficulty 
adapting to stressful circumstances, there is no showing of 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Although the evidence shows that the veteran has difficulty 
in establishing and maintaining effective relationships, the 
evidence does not show an inability to do so.  In addition, 
the July 2008 VA examiner concluded that the veteran's PTSD 
results in deficiencies in family relations, work, and mood, 
but not judgment or thinking.  Accordingly, an initial rating 
in excess of 50 percent for PTSD is not warranted.  Id.

This is an initial rating case, following the grant of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the veteran's mood 
disorder, the evidence shows no distinct periods of time, 
since service connection became effective in September 2005, 
during which his PTSD has varied to such an extent that a 
rating greater or less than 50 percent would be warranted.  
Cf. 38 C.F.R. § 3.344 (2008) (VA will handle cases affected 
by change of medical findings or diagnosis, so as to produce 
the greatest degree of stability of disability evaluations).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 50 percent is provided for 
certain manifestations of the service-connected PTSD but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required frequent periods of hospitalization for PTSD.  
Although interference with employment has been shown due to 
PTSD, there has not been marked interference of employment 
such that the RO erred by not referring this appeal for an 
extraschedular evaluation.  In the absence of any additional 
factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran. 


In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


